DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A, readable on claims 9-16 in the reply filed on May 17, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because separate search terms and queries would be required to search species A and B both.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, claim 16 is indefinite because it is unclear if the lower limit for the coupling protrusion width is 1 cm or 2 cm.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 10 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 merely repeats limitations already present in claim 1 (due to the amending of claim 9 to be dependent on claim 1), no further limitations are presented.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stephansky et al. (US 2006/0242914 A1), hereinafter Stephansky, in view of MacDonald et al. (US 2005/0252145 A1), hereinafter MacDonald.

Regarding claim 1, Stephansky teaches a refractory block with top and bottom faces with a projection on the top face and a recess formed on the bottom face, the projection being dimensioned to be received within the recess, with two opposing side faces ([0009]), where the side faces (36 and 37) extend from the top face 34 to the bottom face 35 ([0037]; FIG. 5) and a central opening (54) in a vertically oriented opening through a portion of the body ([0040]; FIG. 5). Stephansky does not teach side surface comprises an elliptical contour.  
MacDonald, in the similar field of endeavor, stacking blocks configured to fit together with interlocks (Abstract) teaches a core (108) with side surfaces in the shape of a cylinder (elliptical/circular) through the block between the top surface (104) and the bottom surface (105) (FIG. 1; [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stephansky to incorporate a core with side surfaces in the shape of a cylinder through the block between the top surface and the bottom surface taught by MacDonald.  The motivation for doing so would have been to create hollow blocks and thereby save in materials and handling of the blocks ([0022]).

Regarding claims 2 and 3, Stephansky in view of MacDonald teaches each limitation of claim 1, as discussed above and Stephansky further teaches the refractory material may be a ceramic known to have 4.9% SiC; 19.2% SiO2, 50.9% Al2O3 and 21.8% ZrO2). 

Regarding claims 4-6, Stephansky in view of MacDonald teaches each limitation of claim 1, as discussed above and Stephansky further teaches top surface 34 with a projection 42 and a top surface surrounding opening 56 as shown in FIG. 5, which are partially separated by opening 56 where the top surface surrounding opening 56 has a protrusion 132 (FIG. 5 [0037]-[0040]) and the coupling protrusion 42 is shown to be tapered from thinner at the top to thicker at the bottom (42) (FIG.5).


Regarding claim 8, Stephansky in view of MacDonald teaches each limitation of claim 1, as discussed above and Stephansky further teaches a plurality of refractory articles wherein the coupling protrusion is disposed within the coupling depression of the second refractory article to form a wall structure for a clinker cooler (a storage system to cool materials from 1300 degrees Celsius) (FIG. 1; [0021]).  Stephansky does not teach wherein the body of the first refractory article and the body of the second refractory article are configured to rotate relative to each other while engaged.
MacDonald, in the similar field of endeavor, stacking blocks configured to fit together with interlocks (Abstract0,) teaches the second block is rotated about a vertical axis relative to the first block (claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stephansky to incorporate the second block is rotated about a vertical axis relative to the first block taught by MacDonald.  The motivation for doing so would have been to create structures with mechanically sound corners and without mortar ([0006]; claim 17).

Regarding claim 9, Stephansky in view of MacDonald teaches each limitation of claim 1, as discussed above and Stephansky further teaches the central opening (54) has inner side surfaces that meet at an outer edge convex curvature (bottom) (FIG. 5).

Regarding claim 10, Stephansky in view of MacDonald teaches each limitation of claims 1 and 9, as discussed above and Stephansky further teaches a refractory block with top and bottom faces with a projection on the top face and a recess formed on the bottom face, the projection being dimensioned to be received within the recess, with two opposing side faces ([0009]), where the side faces (36 and 37) extend from the top face 34 to the bottom face 35 ([0037]; FIG. 5).

Regarding claims 11 and 12, Stephansky in view of MacDonald teaches each limitation of claims 1, 9 and 10, as discussed above.  Stephansky does not teach wherein the side surface comprises an elliptical or circular contour.
MacDonald, in the similar field of endeavor, stacking blocks configured to fit together with interlocks (Abstract) teaches a core (108) with side surfaces in the shape of a cylinder (elliptical/circular) through the block between the top surface (104) and the bottom surface (105) (FIG. 1; [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stephansky to incorporate a core with side surfaces in the shape of a cylinder (circular which is an ellipse) through the block between the top surface and the bottom surface taught by MacDonald.  The motivation for doing so would have been to create hollow blocks and thereby save in materials and handling of the blocks ([0022]).

Regarding claims 13 and 15, Stephansky in view of MacDonald teaches each limitation of claims 1 and 9, as discussed above and Stephansky further teaches the protrusion height is 

Regarding claims 14 and 16, Stephansky in view of MacDonald teaches each limitation of claims 1, 9, 13 and 15 as discussed above. Stephansky does not teach wherein the height is 1-50 mm and the depth is 1-100 mm, nor wherein the coupling depression comprises a width of 2-200 cm and wherein the coupling protrusion comprises a width of 1-150 cm.
MacDonald, in the similar field of endeavor, stacking blocks configured to fit together with interlocks (Abstract), teaches the stacking blocks can be made in any desired dimension including channels (depressions) and projections where the widths are 1 inch ([0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stephansky to incorporate taught adjusting the sizes by MacDonald to the claimed ranges because the general conditions of the claim are disclosed in the prior art.  Therefore, it is not inventive to discover the workable ranges by experimentation, absent an objective showing that the values are critical (MPEP 2144.05 II A).  The motivation for doing so would have been sufficiently connect the blocks to build the wall without mortar ([0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784